Order, Supreme Court, Bronx County, entered on April 8, 1975, insofar as it denied defendant’s application for counsel fees and disbursements, unanimously modified, on the facts and in the exercise of discretion, to the extent of granting a counsel fee in the sum of $1,500, inclusive of all past disbursements, counsel fees for this appeal and any costs or disbursements of this appeal. Neither the extent, nor the value of the services rendered by defendant’s attorney, commencing in late July, 1973, and running through and including the motion to confirm the Referee’s report, has been controverted by plaintiff. Nor does it appear that plaintiff is unable to pay this sum, which we believe to be reasonable for the successful services rendered to his former wife. We are of the view that the amount indicated above is adequate under the circumstances disclosed in the record. Concur—Stevens, P. J., Markewich, Capozzoli, Lane and Nunez, JJ.